Title: From George Washington to John Hancock, 14 September 1776
From: Washington, George
To: Hancock, John

 

Sir
New York Septr 14th 1776.

I have been duly honored with your favor of the 10th with the Resolution of Congress which accompanied It, and thank them for the confidence they repose in my Judgement respecting the evacuation of the City. I could wish to maintain It, Because I know It to be of Importance, But I am fully convinced that It cannot be done, and that an attempt for that purpose if persevered in, might & most certainly would, be attended with consequences the most fatal and alarming in their nature. Sensible of this, Several of the Genl Officers since the determination of the Council mentioned in my last, petitioned that a Second Council might be called to reconsider the propositions which had been before them upon the Subject. accordingly I called One on the 12th when a large Majority not only determined a removal of the Army prudent but absolutely necessary, declaring they were entirely convinced from a full and minute inquiry into our Situation, that It was extremely perilous and from every movement of the Enemy and the Intelligence received, their plan of Operations was to get in our rear, & by cutting off the Communication with the Main, oblige us to force a passage thro em on the terms they wish, or to become prisoners in some short time for want of necessary supplies of Provision. We are now taking every method in our power to remove the Stores &c. in which we find almost insuperable difficulties. They are so great & so numerous, that I fear we shall not effect the whole before we meet with some interruption. I fully expected that an Attack somewhere would have been made last Night. In that I was disappointed, & happy shall I be If my apprehensions of One to Night or in a day or two, are not confirmed by the Event. If It is deferred a little while longer I flatter myself All will be got away, and our Force be more concentred & of course more likely to resist them with success.
Yesterday afternoon Four Ships of War, Two of Forty & Two of Twenty eight Guns went up the East River, passing between Governors and Long Island, and Anchored about a Mile above the City opposite Mr Stivansents where the Rose Man of War was laying before. The design of their going not being certainly known, gives rise to various Conjectures—Some supposing they

are to cover the landing of a part of the Enemy above the City—Others that they are to assist in destroying our Battery at Horn’s Hook, that they may have a free and uninterrupted Navigation in the Sound—It is an Object of great importance to them, and what they are industriously trying to effect by a pretty constant Cannonade & Bombardment.
Before I conclude, I would beg leave to mention to Congress, that the pay now allowed to Nurses for their attendance on the sick, is by no means adequate to their services—the consequence of which is, that they are extremely difficult to procure, Indeed they are not to be got, and we are under the necessity of substituting in their place a Number of Men from the respective Regiments, whose service by that means is entirely lost in the proper line of their duty, and but little benefit rendered to the Sick. The Officers I have talked with upon the Subject, All agree that they should be allowed a Dollar ⅌ Week, and that for less they cannot be had. Our Sick are extremely numerous and we find their removal attended with the greatest difficulty; It is a matter that employs much of our time & care, and what makes It more distressing, is the want of proper & convenient places for their reception. I fear their sufferings will be great and many, However nothing on my part that Humanity or policy can require shall be wanting to make them comfortable so far as the State of things will admit of. I have the Honor to be with great respect Sir Your Most Obedt Sert

Go: Washington

